Citation Nr: 1415101	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  13-08 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to an increased rating for duodenal ulcer, currently rated at 20 percent disabling.

4.  Entitlement to service connection for diverticulitis and gastroesophageal reflux disorder (GERD), to include as secondary to duodenal ulcer.

5.  Entitlement to service connection for abdominal aneurysm, to include as secondary to duodenal ulcer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1953 to December 1954.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.

The Board would like to address the concern the Veteran noted in his February 2013 Form 9 Substantive Appeal regarding his disability evaluation for duodenal ulcer.  The Veteran asserts that he has always had a 30 percent disability rating, and is concerned that the rating decision and statement of the case stated that he had a 20 percent rating for duodenal ulcer.  The Veteran has had a 20 percent disability rating for duodenal ulcer since service connection was granted effective December 22, 1954.  However, when combined with a 10 percent rating for the Veteran's service-connected generalized anxiety disorder, the Veteran has received a 30 percent combined evaluation since December 22, 1954.  The Board understands the Veteran's concern, however, at no time has the Veteran's disability evaluation for either service-connected condition been reduced.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of increased rating for duodenal ulcer, entitlement to service connection for diverticulitis and GERD, and entitlement to service connection for abdominal aneurysm are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  There is at least an approximate balance of positive and negative evidence as to whether the Veteran has a bilateral hearing loss disability as a result of active service.

2.  There is at least an approximate balance of positive and negative evidence as to whether the Veteran has tinnitus as a result of active service.



CONCLUSIONS OF LAW

1.  Resolving doubt in favor of the Veteran, a bilateral hearing loss disability was incurred during the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2013).

2.  Resolving doubt in favor of the Veteran, tinnitus was incurred during the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he has bilateral hearing loss disability and tinnitus due to his significant noise exposure during service.  He contends that he was assigned to an artillery unit in Fort Bliss, Texas.  While the Veteran's Form DD 214 does not specifically identify the Veteran's MOS, nothing in the file indicates that the Veteran was not assigned to an artillery unit in Fort Bliss, Texas.  Furthermore, given the Veteran's period of service, it is likely that he was exposed to significant noise without hearing protection regardless of any time spent with an artillery unit.

First, the Board finds that the audiological examination dated in September 2010 shows a bilateral hearing loss disability for VA purposes.  As such, the requirements of 38 C.F.R. § 3.385 are met.  Additionally, the Veteran has a current diagnosis of tinnitus.  As a result, the question that remains before the Board is whether the Veteran's current hearing loss and tinnitus were caused or worsened by his military service.  

A review of the service treatment records shows no complaints of hearing loss or tinnitus.  The induction and separation examinations did not include audiograms, but rather used the whisper voice test and the speaking voice test.  The Veteran received perfect scores for all testing at both induction and separation.  However, the Veteran contends that he reported to "sick call" numerous times for treatment for tinnitus, but was informed there was no cure, and as a result, documentation of his complaints were not made and he discontinued seeking treatment.  

The September 2010 VA examiner found that although the Veteran had a current bilateral hearing loss disability and tinnitus, they were less likely than not related to his military service.  In reaching this conclusion, the examiner's rationale was "that the VA has presented documented evidence that hearing loss was not present based on military testing and claimant report at the time of discharge.  Tinnitus was not reported as being present at the time of discharge by the claimant."  The examiner also noted that the etiology of the Veteran's tinnitus is at least as likely as not associated with hearing loss.

As previously discussed, the Veteran contends that he first experienced tinnitus in service and it has continued since.  In addition, the Veteran essentially contends that his bilateral hearing loss began in service and has continued since.  He specifically reported in-service noise exposure while assigned to an artillery unit-all without the use of hearing protection.  

Upon careful review of the evidence of record, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's currently diagnosed bilateral hearing loss disability and tinnitus are related to his military service. 

First, tinnitus is a subjective disorder and identifiable primarily through a patient's report of symptoms, and as such, the Veteran is competent to diagnose tinnitus and to provide a statement as to when it began.  The Veteran is also competent to report the onset of decreased hearing acuity in both ears.  As the Board has no reason to doubt his assignment to an artillery unit and given the period of his service, it is highly probable that he was exposed to hazardous noise without the benefit of hearing protection, his exposure is conceded. 

As noted, the September 2010 VA examiner found that the Veteran's bilateral hearing loss and tinnitus are less likely than not caused by or a result of in-service noise exposure.  However, the examiner's opinion was based solely on the fact that the Veteran's hearing acuity did not decline during service, and the Veteran did not report either hearing loss or tinnitus at separation.  In light of this narrow rationale, the Board assigns the September 2010 VA examination report limited evidentiary weight.

The reliability of the whisper voice test is often questioned, and the Veteran's failure to report hearing loss or tinnitus at separation is not determinative, particularly because of the Veteran's contention that he repeatedly sought treatment while in service but was told there was no cure.  The Board has no reason to question the Veteran's credibility.  

The Veteran has competently and credibly provided consistent statements regarding the onset of his tinnitus.  While the Veteran is not competent to render an opinion as to the etiology of his hearing loss disability, the VA examiner associated the Veteran's hearing loss to his tinnitus, suggesting a common etiology.   As such, the Board will resolve all reasonable doubt in his favor and grant entitlement to service connection for bilateral hearing loss disability and bilateral tinnitus.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss disability is granted.

Service connection for tinnitus is granted.  


REMAND

After carefully considering the matter, the Board finds that the Veteran's claims for an increased rating for duodenal ulcer, entitlement to service connection for diverticulitis and GERD, and entitlement to service connection for abdominal aneurysm must be remanded for further evidentiary development.  

With respect to the Veteran's increased rating claim for duodenal ulcer, the Board finds that a new examination is warranted.  The Board notes that generally a new VA examination is not warranted based on the mere passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  However, since the Veteran's September 2010 examination, he essentially contends that his condition has worsened.

Regarding the Veteran's service connection claims for his other alleged stomach conditions, diverticulitis/GERD and abdominal aneurysm, the Board finds that an examination is warranted.  VA and private treatment records indicate that the Veteran was diagnosed with these conditions in 2000.  While service treatment records only contain a specific diagnosis for duodenal ulcer, there are complaints of and treatment for symptoms of the stomach and digestive system that could be consistent with these claimed conditions.  In addition, it is unclear from the record whether these additional claimed stomach conditions are secondary to or aggravated by the Veteran's service-connected duodenal ulcer.  As there has been no VA examination and corresponding opinion on these conditions, the Board finds that one is necessary.

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he submit any further evidence that he may have pertinent to the claims on appeal.  

2.  Schedule the Veteran for a VA examination with an examiner of appropriate expertise to determine the current severity of his service-connected duodenal ulcer. The claims folder, and any pertinent evidence in Virtual VA or VBMS, must be made available to the examiner in conjunction with the examination.  Any necessary studies or tests should be performed, and the examination report should comply with all appropriate protocols for rating duodenal ulcers.  The examiner should obtain a detailed clinical history from the Veteran.  

A rationale for all requested opinions should be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In doing so, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Schedule the Veteran for a VA examination with an examiner of appropriate expertise to determine the etiology of all other currently diagnosed stomach disorders, to include diverticulitis and gastroesophageal reflux disease, and/or abdominal aneursym.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  The examiner should provide a medical opinion on the etiology of any diagnosed stomach disorders, other than duodenal ulcer and/or abdominal aneursym.

If possible, the examiner should provide specific diagnoses for the Veteran's other claimed stomach disorders and abdominal aneursym.

Based on a review of the record, the examiner should:

a)  Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any other diagnosed stomach disorder and or abdominal aneursym is causally or etiologically related to the Veteran's period of active service.  Discuss any potentially relevant in-service symptoms or complaints.

b) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any other diagnosed stomach disorder and/or abdominal aneursym was caused by, or is aggravated by the Veteran's service-connected duodenal ulcer.

If the service-connected duodenal ulcer aggravates (i.e., permanently worsens) any other stomach disorder and/or abdominal aneursym and/or, the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

A complete rationale for any opinion expressed should be provided in a legible report. In doing so, the examiner should reconcile any contrary medical evidence of record.  

4.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


